Illinois Official Reports

                                      Appellate Court



                              In re F.P., 2014 IL App (4th) 140360



Appellate Court          In re: F.P., a Minor, THE PEOPLE OF THE STATE OF ILLINOIS,
Caption                  Petitioner-Appellee, v. LATAISHA PRICE, Respondent-Appellant.–
                         In re: D.P., a Minor, THE PEOPLE OF THE STATE OF ILLINOIS,
                         Petitioner-Appellee, v. LATAISHA PRICE, Respondent-Appellant.–
                         In re: F.Y., a Minor, THE PEOPLE OF THE STATE OF ILLINOIS,
                         Petitioner-Appellee, v. LATAISHA PRICE, Respondent-Appellant.


District & No.           Fourth District
                         Docket Nos. 4-14-0360, 4-14-0361, 4-14-0362 cons.


Filed                    September 30, 2014


Held                       The trial court’s findings that respondent was an “unfit person” and
(Note: This syllabus that the termination of her parental rights would be in the best interests
constitutes no part of the of her three children were affirmed, since respondent failed to make
opinion of the court but reasonable progress toward the return of her children during the initial
has been prepared by the nine months after the adjudication that they were neglected, especially
Reporter of Decisions when respondent was incarcerated, and even upon her expected
for the convenience of release in 2015, she still would have to take parenting classes and
the reader.)               obtain suitable housing, and the lack of an adoptive placement for two
                           of the children did not preclude a finding that the termination of
                           respondent’s rights would be in their best interests.


Decision Under           Appeal from the Circuit Court of Sangamon County, Nos. 12-JA-16,
Review                   12-JA-17, 12-JA-18; the Hon. Esteban F. Sanchez, Judge, presiding.




Judgment                 Affirmed.
       Counsel on               William A. Pryor (argued), of Pryor Law Offices, of Springfield, for
       Appeal                   appellant.

                                John Milhiser, State’s Attorney, of Springfield (Patrick Delfino,
                                David J. Robinson, and James C. Majors (argued), all of State’s
                                Attorneys Appellate Prosecutor’s Office, of counsel), for the People.



       Panel                    PRESIDING JUSTICE APPLETON delivered the judgment of the
                                court, with opinion.
                                Justices Harris and Holder White concurred in the judgment and
                                opinion.

                                                 OPINION

¶1           In these three consolidated cases, respondent, Lataisha Price, appeals from judgments
         terminating her parental rights to three children: F.P., D.P., and F.Y.
¶2           The trial court’s finding that she is an “unfit person” is not against the manifest weight of
         the evidence. The court’s other finding, that it would be in the children’s best interest to
         terminate her parental rights, is neither an abuse of discretion nor against the manifest weight
         of the evidence. Therefore, we affirm the trial court’s judgments in the three cases.

¶3                                          I. BACKGROUND
¶4                                             A. Shelter Care
¶5           F.P. is a boy born on September 27, 2007. D.P. is a girl born on July 18, 2006. F.Y. is a boy
         born on March 12, 2003.
¶6           On February 24, 2012, in three separate cases, the State filed petitions to adjudicate F.P.,
         D.P., and F.Y. to be neglected minors and to make them wards of the court.
¶7           That same day, the trial court held a shelter-care hearing, in which, on the basis of a
         stipulation by respondent, the court found probable cause to believe that the children were
         neglected. The court awarded temporary custody and guardianship to the Illinois Department
         of Children and Family Services (DCFS).

¶8                          B. Adjudicating the Children To Be Neglected Minors
                                     and Making Them Wards of the Court
¶9           On September 13, 2012, respondent signed a stipulation to one of the allegations of
         neglect, namely, that the children had been in an environment injurious to their welfare in that
         she had been using drugs. See 705 ILCS 405/2-3(1)(b) (West 2012). That same day, on the
         basis of the stipulation, the trial court found the children to be neglected.
¶ 10         On October 25, 2012, the trial court made the children wards of the court and awarded
         custody and guardianship to DCFS.



                                                     -2-
¶ 11                             C. Motions To Terminate Parental Rights
¶ 12       On November 5, 2013, in all three cases, the State filed motions for the termination of
       parental rights. In each case, the State alleged that respondent met the following statutory
       definitions of an “unfit person”: (1) she had failed to maintain a reasonable degree of interest,
       concern, or responsibility as to the minor’s welfare (see 750 ILCS 50/1(D)(b) (West 2012));
       (2) she had failed to make reasonable efforts to correct the conditions that had been the basis
       for removing the minor from her (see 750 ILCS 50/1(D)(m)(i) (West 2012)); (3) within nine
       months after the adjudication of neglect, she failed to make reasonable progress toward the
       return of the minor (see 750 ILCS 50/1(D)(m)(ii) (West 2012)); and (4) within any nine-month
       period after the end of the initial nine-month period following the adjudication of neglect, she
       failed to make reasonable progress toward the return of the minor (see 750 ILCS
       50/1(D)(m)(iii) (West 2012)).

¶ 13                                  D. The Hearing on the Issue of
                               Whether Respondent Was an “Unfit Person”
¶ 14                          1. The Exclusion of Sammy Wright as a Party
                          Whose Parental Rights the State Sought To Terminate
¶ 15       The trial court consolidated the three cases for hearing, and on February 20, 2014, it held a
       hearing on the issue of whether respondent was an “unfit person” as alleged in the motions to
       terminate parental rights.
¶ 16       At the beginning of the hearing, the assistant State’s Attorney, Ali Orr, told the trial court
       that, although the State was seeking to terminate the parental rights of respondent and
       unknown fathers, the State was not seeking, as of yet, to terminate the parental rights of
       Sammy Wright, the father of F.P. (The fathers of D.P. and F.Y. were unknown.)

¶ 17                                         2. Judicial Notice
¶ 18       Also at the beginning of the hearing, Orr requested the trial court to take judicial notice of
       three orders it previously entered in each case. The first order was the adjudicatory order of
       September 13, 2012, which found the child’s environment to be injurious due to respondent’s
       use of drugs. The second order was the dispositional order of October 25, 2012, which made
       the child a ward of the court. The third order was the dispositional order of October 31, 2013,
       which denied further visitation to respondent. The court asked the other attorneys if they
       objected to the proposed judicial notice. They had no objection, and therefore the court took
       judicial notice of the three previous orders.
¶ 19       The trial court then heard evidence on the question of whether respondent and the unknown
       fathers were “unfit persons.” Two witnesses testified in this hearing: Elizabeth Unsworth
       testified for the State, and respondent testified on her own behalf.

¶ 20                           3. The Testimony of Elizabeth Unsworth
¶ 21                     a. The Two Periods When She Was the Caseworker
¶ 22       Elizabeth Unsworth testified she was employed at Rutledge Youth Foundation as a
       foster-care caseworker and that, from January to March 2013 and August 2013 to the present,
       she was the caseworker assigned to the three children. (The initial nine-month period after the


                                                   -3-
       adjudication of neglect was September 13, 2012, to June 13, 2013. Unsworth was the
       caseworker for three months, January to March 2013, of that nine-month period.)

¶ 23                       b. The Reason Why the Children Came Into Care
¶ 24      Unsworth had learned from “the integrated assessment” why the children came into care.
       Before she could testify to what “the integrated assessment” said, respondent’s attorney, Sara
       Mayo, made a hearsay objection. The trial court asked Orr:
                  “THE COURT: And for what purpose are you introducing that?
                  MS. ORR: To go towards what the parents needed to make progress for, in order to
              have the children returned to their care.
                  THE COURT: So, not for the truth of the matter asserted, but to establish what she
              did or did not do with regard to the case?
                  MS. ORR: Yes, Your Honor.
                  THE COURT: The objection is overruled. You may proceed.
                  A. It’s my understanding, based on the integrated assessment, that [respondent]
              came to the attention of DCFS when she was arrested for attempting to sell [D.P.] and
              two other children to men or woman [sic]–I don’t know the people that she was
              attempting to contact about this–for money in exchange for the children providing sex
              services.”

¶ 25                                       c. The Service Plans
¶ 26       Four service plans were established for the family members. The first one covered the
       period of April to July 2012. The second one covered the period of August 2012 to February
       2013. The third one covered the period of February to August 2013. The fourth one covered the
       period of August 2013 to February 2014.
¶ 27       Unsworth assumed that respondent had received a copy of the first two service plans, but
       because Unsworth was not the caseworker when the first two service plans were initiated, she
       could not testify, from firsthand knowledge, that respondent had received a copy of them. She
       could testify from firsthand knowledge, however, that respondent received the third and fourth
       service plans, because she remembered meeting with respondent at Dwight Correctional
       Center and discussing with her the third service plan, and also because she had respondent’s
       signatures acknowledging receipt of the third and fourth service plans in the mail.
¶ 28       All four service plans gave respondent the following tasks. She was to obtain a
       substance-abuse assessment and mental-health assessment, and she was to follow through with
       any recommendations. She was to attend parenting classes. She was to obtain adequate
       housing and employment. She was to participate in the community by establishing
       relationships with family-service providers and community groups.
¶ 29       Of those tasks, the only one that respondent ever completed was undergoing
       substance-abuse treatment. Being in prison hindered her from doing most of the other tasks.

¶ 30                             d. The Discontinuation of Visitation
¶ 31       Respondent was having supervised visits with the children, but “visitation ended in April
       of 2012 due to incarceration.” At that time, respondent was in the Sangamon County jail,

                                                  -4-
       which did not allow visitation. Afterward, she was imprisoned in Dwight Correctional Center,
       and visitation started up again, but visitation proved impractical because of the difficulty of
       keeping the children from dispersing. “[A] correctional officer had to inform [respondent] that
       she had to have the kids with her.” Finally, in December 2012, “on the recommendation of the
       therapist,” “a critical decision was made to suspend visits due to the fact that the children had a
       difficult time following visitation and before visitation as well.”
¶ 32       Respondent continued sending the children cards and letters, however.

¶ 33                                   4. The Testimony of Respondent
¶ 34       Respondent testified she had been incarcerated for two years and that she presently was in
       Logan Correctional Center. Her expected date of release was March 19, 2015.
¶ 35       On August 2, 2013, she completed substance-abuse treatment with an organization called
       “Wells.”
¶ 36       She would complete mental-health counseling in 15 days, on March 7, 2014.
¶ 37       She began parenting classes before her imprisonment but had not completed them. She
       could not take parenting classes in Dwight Correctional Center, because the outside
       organization that taught the parenting classes refused to enroll anyone who had to register as a
       sex offender.
¶ 38       She wanted to receive visits from her children, but “they” kept telling her she could not do
       so.
¶ 39       When asked why her children had been removed from her custody, she answered: “It was
       said that I tried to sell my daughter.” (We will take judicial notice that, according to the official
       website of the Sangamon County circuit clerk, respondent pleaded guilty to one count of
       indecent solicitation of a child (720 ILCS 5/11-6(a) (West 2012)) on July 13, 2012, in
       Sangamon County case No. 12-CF-212 and was convicted of that offense on her guilty plea.
       See http://records.sangamoncountycircuitclerk.org/sccc/DisplayDocket.sc; Nordine v. Illinois
       Power Co., 32 Ill. 2d 421, 428 (1965) (courts may take judicial notice of public records, such
       as decisions of the Illinois Public Utilities Commission); People v. Young, 355 Ill. App. 3d
317, 321 n.1 (2005) (the appellate court may take judicial notice of information on the official
       website of the Illinois Department of Corrections).)
¶ 40       Attorney Mayo asked respondent:
                    “Q. [(By Ms. Mayo):] Why do you think the Court should not find you unfit?
                    A. Cause I’m changing to be a better person now. I’m going to be a better person
               when I get out. I’m doing [Alcoholics Anonymous (AA)] meetings now, too, also.
                    Q. So, you’re also doing AA?
                    A. Yes.
                    Q. And how often do you do those?
                    A. Every Tuesday.
                    Q. And how do you think that you will be a better parent?
                    A. I do things with my kids that I should do. I take them places, and I’m not going to
               drink and do drugs anymore. So, I’m going to be a better parent and better person.”




                                                     -5-
¶ 41                                    5. The Trial Court’s Finding
¶ 42       After hearing the testimony and the arguments of counsel, the trial court found the State
       had proved respondent to be an “unfit person”–but only in the sense that she failed to make
       reasonable progress during the first nine months after the adjudication of neglect. The court
       stated:
                   “While I find that [respondent] has maintained a reasonable degree of interest,
               concern, or responsibility as to the minor’s welfare, and she did make some efforts,
               both before and after her incarceration, based upon Ms. Unsworth’s testimony and the
               evidence adduced during that testimony, I find that [respondent] failed to make
               reasonable progress toward the return of the minor children [to] her within nine
               months. Specifically, the period of 9-13-12 to 6-13-13.
                   As the children are not, today, prepared to be returned to her, she has not completed
               all of her services. For example, just to name [three], parenting classes, housing,
               employment.
                   Now, the argument made by Ms. Mayo is that she’s incarcerated, and true. So, she
               cannot secure housing or employment. However, in order for us to wait until 2015 and
               beyond, I do not believe it’s appropriate because these children have been waiting for
               some time. It is my belief that, for those reasons, and because she’s failed to make
               reasonable progress as alleged in Paragraph C, 8C, of the petition, the Court is going to
               find that [respondent] is an unfit parent.
                   With regard to unknown fathers, the Court also finds that unknown fathers are unfit
               parents as to each of the children on the finding of unfitness and [respondent] as to each
               of the children as well.”
¶ 43       In the motions to terminate parental rights, paragraph 8(c) alleged that respondent was an
       “unfit person” in the sense that she had “failed to make reasonable progress towards the return
       of the minor to [her] within 9 months after an adjudication of [n]eglect.” See 750 ILCS
       50/1(D)(m)(ii) (West 2012).

¶ 44                                  E. The Best-Interest Hearing
¶ 45      On April 16, 2014, the trial court held a best-interest hearing. The State called one witness,
       Unsworth, and respondent called two witnesses, Betty Price and Lachendra Price.

¶ 46                            1. The Testimony of Elizabeth Unsworth
¶ 47       Unsworth testified that, since February 2012, F.P., age 6, and D.P., age 7, had lived
       together in the same specialized foster home, with a nonrelative as the foster parent. The
       placement was specialized “due to behaviors they were displaying in the home.”
¶ 48       Both F.P. and D.P. were “making progress.” F.P., who had attention deficit/hyperactivity
       disorder, was doing better in school. D.P. likewise had become “less aggressive” at school and
       more temperate at home, with fewer “outbursts”; she had gotten “better about accepting things
       as they [were] and not how she want[ed] them to be.” The two of them went to ABC
       Counseling once a week “for sexual behaviors that they displayed upon the case opening,” and
       they also saw another counselor, in Rochester, “to help with coping skills and also with
       behavior and addressing anger and different emotions.”


                                                   -6-
¶ 49       Although the foster mother, Odessa Rolfe, was unwilling to adopt F.P. and D.P.,
       considering that she already had adopted a seven-year-old, “her preference[ ] [was] to be there
       for them until something [was] found.” She was giving F.P. and D.P. “a structured home with
       close supervision,” which is what they needed “[d]ue [t]o their behaviors.” Unsworth was
       “looking for adoptive placement” for D.P. but “not so much” for F.P., considering that his
       father, Sammy Wright, still had his parental rights.
¶ 50       The third child, F.Y., age 10, was placed in a separate foster home, with a nonrelative, a
       woman named Cox (the record does not appear to reveal her first name). He had been there
       since December 2012. This placement likewise was “specialized due to behaviors that he was
       showing in the home[:] [t]he sexual behaviors as well as the outbursts and acting out.”
¶ 51       Because of her poor health, Cox did not intend to adopt F.Y. Nevertheless, it was her
       “preference” to “provide him permanency until an adoptive placement [could] be found.”
¶ 52       F.Y. was “stable in his foster home,” and he was receiving the same counseling as his two
       siblings. He was “making progress” in the counseling sessions and in school, where he had an
       individualized educational plan to address a “slight speech impediment.”
¶ 53       Orr asked Unsworth:
                   “Q. Is it important that these minors not be moved from their current foster homes
               until a permanent placement is found?
                   A. Yes.
                   Q. Why so?
                   A. They need stability, and to move them without having an adoptive placement
               would be problematic for their progress with counseling and things.”
¶ 54       The last time the three children saw respondent was in November 2012. Unsworth did not
       perceive any attachment between the children and respondent, and she did not think any harm
       would result to the children if the parental rights of respondent and the unknown fathers were
       immediately terminated.
¶ 55       On cross-examination by Mayo, however, Unsworth admitted that, “[m]aybe like once a
       month,” the children mentioned their mother. She also admitted that although they never
       “mentione[d] wanting to go home with their [mother],” they had remarked that they missed
       her.
¶ 56       On cross-examination by the guardian ad litem, Gregory Sronce, Unsworth testified that
       Sammy Wright was a potential placement for his son, F.P., and that the two of them visited
       regularly. Unsworth also answered yes when Sronce asked her whether “the children [had]
       expressed any interest or [had] verbalize[d] any interest in being adopted in the future.”

¶ 57                                   2. The Testimony of Betty Price
¶ 58       Betty Price testified that she was respondent’s aunt and that before the children came into
       care, she saw respondent with them “[a]t least once a month.” “She was always good with the
       kids,” Betty Price said, and the children were affectionate toward respondent, and she was
       affectionate toward them.
¶ 59       In the past two years, ever since the children came into care, Betty Price saw them only two
       times: in August 2013, in a McDonald’s restaurant, and at another, unspecified time at “the
       foster mother[’s] [house].” In the restaurant, the children were visiting with an older sister,


                                                  -7-
       who was not in care. The children recognized Betty Price and came up to her, and the
       interaction was “great.” Mayo asked her:
                   “Q. And when they recognized you, did they make any comments to you?
                   A. Yeah. They always do. The first thing they say is, ‘Have you seen my mom?
               Have you talked to my mom?’
                   Q. And when you talk to them, do you ever ask about when they’re going home
               with mom or when mom will be back in their life?
                   A. All the time.”
¶ 60       In Betty Price’s opinion, terminating respondent’s parental rights would “totally destroy
       those kids” and would “destroy [respondent] also.”

¶ 61                                 3. The Testimony of Lachendra Price
¶ 62       Lachendra Price testified that she was respondent’s first cousin and that before the children
       came into care, she saw respondent with the children “[m]aybe four days out of a week.” Mayo
       asked her:
                   “Q. And when you observed [respondent] and her children, what was their
               interaction like?
                   A. Basically, like some days we would go to the park together. The kids love they
               mom. No discipline. No discipline. We sit down and talk. The kids, I have children
               myself. They run around and play. [Respondent] come in. They come in. She feeds the
               kids. Eventually, I go home.”
¶ 63       The children were affectionate toward respondent, and she was affectionate toward them.
       The children showed no fear of her. Their relationship with their mother “seemed appropriate.”
¶ 64       Mayo asked Lachendra Price:
                   “Q. How was [respondent] at mothering the children?
                   A. She was great with mothering the children. The youngest was stuck to her like
               glue. I use to tell her, ‘Put that boy down,’ and she wouldn’t put him down, but she was
               great at mothering her children. She showed affection, love, hugs, kisses.”
¶ 65       After “this case came into care about two years ago,” Lachendra Price saw “the youngest
       three with the lady that they’re staying with.” This was in the summer of 2013, and the lady let
       her “talk to them.”
¶ 66       Mayo then asked Lachendra Price:
                   “Q. I’m going to talk to you about the two separate cases, okay. Let’s talk about the
               younger kids, the younger two?
                   A. Uh-huh.
                   Q. Where did you see them at?
                   A. I seen them at the public aid office.
                   Q. They were with their foster mom?
                   A. Yes.”
       According to Lachendra Price, the two younger children ran up to her on this occasion, gave
       her a hug, and “the oldest boy,” F.Y., asked her whether she had seen his mother. Lachendra



                                                   -8-
       Price told him yes. He then asked her, “ ‘When is my mom coming to get us?’ ” She replied to
       him that she did not know.
¶ 67       Mayo asked Lachendra Price:
                   “Q. *** Did the younger two ask any questions about their mom?
                   A. The little girl. She asked me, like, she say, ‘Can we go over your house? Is my
               mom going be at your house? Can we go over to your house?’ I told her she wasn’t
               going to be at my house that day.
                   Q. How did the little girl react to that?
                   A. She asked me for my telephone number.
                   Q. Did she seem sad, she wouldn’t get to see her mom?
                   A. Yes.
                   Q. Now, you said you saw [F.Y.] about a week ago?
                   A. Yes.
                   Q. And where did you see him?
                   A. He was outside the store.
                   Q. And who was he with?
                   A. He was with an older woman. She never introduced us.
                   Q. Did he recognize you?
                   A. Yeah. I didn’t even see him. He seen me first. He ran up and gave me a hug.
                   Q. Great. When he ran up and gave you a hug, did he talk about his mom?
                   A. Yeah. He asked me, do I know when his mom comes home.
                   Q. Did he make any mention of missing her or wanting to see her?
                   A. He said that he’s ready to go back with his mom and he wanted to be around
               family.”
¶ 68       In Lachendra Price’s opinion, “it would hurt the kids just as well as [respondent]” if her
       parental rights were terminated.
¶ 69       After hearing the testimony and the arguments by counsel, the trial court found it would be
       in the best interest of the three children to terminate the parental rights of respondent and the
       unknown fathers. The court reasoned: “In this case, the children are stable in their home, foster
       home. Based upon the conduct of Ms. Price, they are happy. They’re adapting well, and [they
       are] cared [for] and loved in those homes. I hope that we can find a place for them that provides
       permanency.”

¶ 70                                            II. ANALYSIS
¶ 71                      A. The Finding That Respondent Was an “Unfit Person”
¶ 72                      1. The Problem That Unsworth’s Tenure as Caseworker
                           Was for Only Three Months in the Nine-Month Period
¶ 73       To reiterate, the trial court found that respondent failed to make reasonable progress during
       the initial nine-month period following the adjudication of neglect, i.e., September 13, 2012, to
       June 13, 2013. See 750 ILCS 50/1(D)(m)(ii) (West 2012). Respondent observes, however, that
       Unsworth was the only witness the State called in the fitness hearing and that, according to her
       testimony, she was the caseworker for only three months, January to March 2013, in

                                                   -9-
       approximately the middle of the nine-month period. Respondent argues that because the
       State’s only witness, Unsworth, had personal knowledge of only three months in the middle of
       the nine-month period, her testimony could not possibly qualify as “clear and convincing
       evidence” that respondent failed to make reasonable progress throughout the nine-month
       period. In re M.S., 302 Ill. App. 3d 998, 1002 (1999).
¶ 74       Unsworth, however, had personal knowledge of the goals in the service plans. To acquire
       that knowledge, all she had to do was read the service plans.
¶ 75       In each service plan, the goals were the same: obtain a substance-abuse assessment and
       mental-health assessment and follow any resulting recommendations, complete a parenting
       course, obtain adequate housing and employment, and participate in the community by
       establishing relationships with family-service providers and community groups.
¶ 76       We do not have to take Unsworth’s word for it that respondent failed to make reasonable
       progress on most of those goals. We can take respondent’s word for it. Although respondent
       testified she had completed substance-abuse treatment and that she still was attending AA
       meetings, and although she testified she would complete mental-health counseling in 15 days,
       she admitted she had not completed a parenting course. And, obviously, she had not obtained
       adequate housing and employment, considering that, according to her own testimony, she had
       been imprisoned for the past two years and would not be released until 2015.

¶ 77                                2. The Reason for the Removal
¶ 78       Respondent argues: “Another example of [Unsworth’s] lack of personal knowledge is
       when the witness indicated that the reason for the removal of the children was because the
       Appellant/Mother was attempting to sell one of the children.” But, again, we do not have to
       take Unsworth’s word for it. Sronce asked respondent in the fitness hearing: “What is your
       understanding of why this case came into existence?” Respondent answered: “It was said that I
       tried to sell my daughter.” We also have taken judicial notice of the information on DOC’s
       website.

¶ 79                             3. Imprisonment and Reasonable Progress
¶ 80       According to respondent, when the trial court found her to be an “unfit person” because of
       a failure to make reasonable progress during the initial nine months after the adjudication of
       neglect (see 750 ILCS 50/1(D)(m)(ii) (West 2012)), the court made a finding that was against
       the manifest weight of the evidence, considering that respondent’s imprisonment hindered her
       from completing some of the goals in her service plan. Respondent argues that, under
       In re Gwynne P., 346 Ill. App. 3d 584 (2004), we should “consider [her] incarceration.”
¶ 81       In Gwynne P., the trial court found the mother to be an “unfit person” on five statutory
       grounds: failure to maintain a reasonable degree of concern, interest, or responsibility (750
       ILCS 50/1(D)(b) (West 2002)); failure to make reasonable progress (750 ILCS 50/1(D)(m)(iii)
       (West 2002)); failure to make reasonable efforts (750 ILCS 50/1(D)(m)(i) (West 2002));
       repeated incarceration (750 ILCS 50/1(D)(s) (West 2002)); and depravity (750 ILCS
       50/1(D)(i) (West 2002)). Gwynne P., 346 Ill. App. 3d at 590. The trial court also found it
       would be in the child’s best interest to terminate the mother’s parental rights, and accordingly,
       the trial court did so. Id. at 588.



                                                  - 10 -
¶ 82        In affirming the trial court’s judgment (id. at 589), the appellate court upheld the statutory
       ground of repeated incarceration (id. at 598), but the appellate court concluded that the
       remaining four statutory grounds were against the manifest weight of the evidence (id. at 593,
       596-97, 599).
¶ 83        Because it actually was unnecessary to discuss the remaining four statutory grounds, given
       that there was sufficient evidence of one statutory ground, repeated incarceration, and only one
       statutory ground was enough to support a finding that someone was an “unfit person” (see
       M.S., 302 Ill. App. 3d at 1002), the appellate court’s comments on the remaining four statutory
       grounds are dicta. See Exelon Corp. v. Department of Revenue, 234 Ill. 2d 266, 277 (2009) (a
       dictum is an expression of opinion that is unnecessary to the outcome). Nevertheless, they are
       judicial dicta as opposed to obiter dicta. Instead of being “unrelated to the essence of the
       controversy” (Wolf v. Meister-Neiberg, Inc., 194 Ill. App. 3d 727, 730 (1990)), they are
       “expression[s] of opinion upon *** point[s] *** argued by counsel and deliberately passed
       upon by the court” (emphasis and internal quotation marks omitted) (Exelon, 234 Ill. 2d at
       277). Judicial dicta have precedential effect. Cates v. Cates, 156 Ill. 2d 76, 80 (1993).
       Therefore, we should not ignore the discussion of reasonable progress in Gwynne P. just
       because the discussion is a dictum, for it is a judicial dictum.
¶ 84        The factual context of the dictum is as follows. Three days before the child was born, the
       mother was arrested for possession of a controlled substance. The child was born and tested
       positive for cocaine and heroin. About two months later, the mother went to prison and was
       placed in disciplinary segregation. Gwynne P., 346 Ill. App. 3d at 589.
¶ 85        During the entire nine-month period after the adjudication of neglect, the mother remained
       in prison, and for eight of those nine months, she was in disciplinary segregation. The service
       plan required her to do four things: (1) undergo a drug and alcohol assessment, (2) undergo a
       psychological evaluation, (3) take parenting classes, and (4) receive any recommended
       counseling. In segregation, however, the only available services were psychological evaluation
       and counseling. The mother underwent a psychiatric evaluation while in segregation, and the
       psychiatrist did not recommend any psychiatric treatment. Although the mother was unable to
       participate in any other services while she was in segregation, she put her name on the waiting
       lists for parenting classes and a drug assessment. As soon as she was released from
       segregation, she began parenting classes, and she finished the parenting course a week after the
       nine-month period ended. She remained on the waiting list for a drug assessment, and she
       began substance abuse classes after she was transferred to another prison a few months later.
       Id. at 595.
¶ 86        The appellate court held:
                    “Because [the mother] took several steps toward completing the services in her
                service plan, including her persistent efforts to schedule visits with Gwynne P., we find
                [the mother] made a minimum measurable or demonstrable movement toward
                reunification. The court’s finding that she failed to make reasonable progress was
                against the manifest weight of the evidence.” (Emphasis added.) Id. at 595-96.
¶ 87        Respondent says: “The Gwynne court took into consideration the situation in which the
       mother was in [sic]. She was in the Department of Corrections.” The Gwynne court did not
       explicitly say, however, that because the mother was in prison during the nine-month period,
       less progress should have been required of her than otherwise should have been required.
       Instead, the Gwynne court found that the mother had made “a minimum measurable or

                                                   - 11 -
       demonstrable movement toward reunification”–as if reasonable progress were minimal
       progress. Id. at 596. The Gwynne court obtained this standard of “a minimum measurable or
       demonstrable movement toward [reunification]” from In re Sheltanya S., 309 Ill. App. 3d 941,
       953-54 (1999) (Gwynne P., 346 Ill. App. 3d at 594), and, ultimately, the standard is a garbling
       of what the appellate court said in In re Austin, 61 Ill. App. 3d 344, 350 (1978): “Accordingly,
       the term ‘reasonable progress’ requires[,] at a minimum[,] measurable or demonstrable
       movement toward the goal of return of the child.” There is a big difference between saying that
       reasonable progress requires, at a minimum, measurable or demonstrable movement and
       saying that it requires a minimum measurable or demonstrable movement.
¶ 88       We have held that “reasonable progress” is an “objective standard” and that a parent has
       made reasonable progress when “the progress being made by a parent to comply with
       directives given for the return of the child is sufficiently demonstrable and of such a quality
       that the court, in the near future, will be able to order the child returned to parental custody.”
       (Emphasis in original.) In re L.L.S., 218 Ill. App. 3d 444, 461 (1991); see also In re Daphnie
       E., 368 Ill. App. 3d 1052, 1067 (2006); In re Jordan V., 347 Ill. App. 3d 1057, 1068 (2004); In
       re B.W., 309 Ill. App. 3d 493, 499 (1999); In re K.P., 305 Ill. App. 3d 175, 180 (1999). If all a
       parent had to do was make “a minimum measurable or demonstrable movement toward
       reunification,” it could be years before the parent was prepared for reunification. Gwynne P.,
346 Ill. App. 3d at 596. Attending only one half-hour class would be a minimal movement
       toward reunification, but this movement, or progress, might be less than reasonable. Therefore,
       we adhere to L.L.S., and we decline to follow Gwynne P., because it applies an incorrect
       definition of “reasonable progress.”
¶ 89       When we review the evidence in the fitness hearing, it is unclear to us that, “in the near
       future,” the trial court would have been able to return the children to respondent’s custody.
       L.L.S., 218 Ill. App. 3d at 461; see also Wilmette Partners v. Hamel, 230 Ill. App. 3d 248, 256
       (1992) (“For a judgment to be against the manifest weight of the evidence, an opposite
       conclusion must be clearly evident.”). After her release from prison in 2015, respondent still
       would have to take parenting classes and obtain suitable housing. Time in prison is included in
       the nine-month period during which reasonable progress must be made. In re J.L., 236 Ill. 2d
329, 343 (2010). Arguably, respondent failed to make reasonable progress during the nine
       months following the adjudication of neglect because, as of the date of the fitness hearing, the
       children could not be returned to her in the near future. That her personal circumstances
       prevented her from making reasonable progress is irrelevant to the “objective standard.”
       L.L.S., 218 Ill. App. 3d at 461.

¶ 90                   B. The Finding That It Was in the Children’s Best Interest
                               To Terminate Respondent’s Parental Rights
¶ 91       For essentially two reasons, respondent argues the trial court made a decision that was
       against the manifest weight of the evidence when it found that terminating her parental rights
       would be in the children’s best interest.
¶ 92       First, respondent points out that DCFS “had not found adoptive placements for the
       children.” Actually, only two of the children were available for adoption: D.P. and F.Y.
       Sammy Wright had not yet been found to be an “unfit person” as to his son, F.P. Although the
       lack of an adoptive placement for D.P. and F.Y. was a factor to consider, it did not necessarily
       preclude a finding that terminating respondent’s parental rights would be in D.P.’s and F.Y.’s

                                                   - 12 -
       best interest. See In re J.R., 342 Ill. App. 3d 310, 322 (2003); In re D.M., 336 Ill. App. 3d 766,
       775 (2002); In re Tashika F., 333 Ill. App. 3d 165, 170-71 (2002); In re B.S., 317 Ill. App. 3d
650, 665 (2000). “[T]he child[ren’s] interest in a loving, stable[,] and safe home environment”
       might best be served by “freeing [them] for adoption,” even if no one had offered, as of yet, to
       adopt them. In re D.T., 212 Ill. 2d 347, 363-64 (2004). Nor did Wright’s retention of his
       parental rights to F.P. necessarily preclude a finding that it would be in F.P.’s best interest to
       terminate respondent’s parental rights. See In re S.J., 233 Ill. App. 3d 88, 122 (1992);
       In re S.M., 219 Ill. App. 3d 269, 277 (1991); In re Sims, 30 Ill. App. 3d 406, 412 (1975).
¶ 93        Second, respondent recounts the testimony of her relatives that the children were attached
       to her, and she to them, and that the children repeatedly expressed a longing to return home to
       her. On the other hand, Unsworth, while granting there was some attachment between
       respondent and the children, testified that she never heard the children express a desire to
       return home to respondent and that, rather, they had expressed a desire to be adopted. “The
       [trial] court’s determination [of the children’s best interest] lies within its sound discretion,
       especially when it considers the credibility of testimony presented at the best interests hearing;
       that determination will not be reversed unless it is against the manifest weight of the evidence
       or the trial court has abused its discretion.” In re Jaron Z., 348 Ill. App. 3d 239, 261-62 (2004).
       Even though the children were attached to their mother, and she to them, a child’s feeling of
       attachment (705 ILCS 405/1-3(4.05)(d)(i) (West 2012)) is only one of the considerations in
       section 1-3(4.05) of the Juvenile Court Act of 1987 (705 ILCS 405/1-3(4.05) (West 2012)).
       Other considerations are “the physical safety and welfare of the child, including food, shelter,
       health, and clothing” (705 ILCS 405/1-3(4.05)(a) (West 2012)), and “the child’s sense of
       security” (705 ILCS 405/1-3(4.05)(d)(ii) (West 2012)). One could infer, from Unsworth’s
       testimony, that, even at their young ages, the children sensed that adoption–or, failing that,
       staying where they were–would be best for their welfare and security. It would be hard to
       disagree with that perception. The trial court did not abuse its discretion or make a finding that
       was against the manifest weight of the evidence when it found that terminating respondent’s
       parental rights would be in the children’s best interest.

¶ 94                                     III. CONCLUSION
¶ 95      For the foregoing reasons, we affirm the trial court’s judgment.

¶ 96      Affirmed.




                                                   - 13 -